DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action was written in response to the Applicants Remarks filed 5/13/21.  Claims 1-14, 16-21 have been examined and rejected.  Claim 15 has been cancelled.
Withdrawn Rejections
	The objection to claim 15 has been withdrawn due to the cancellation of the claim.
	The 112 2nd rejection of claim 15 has been withdrawn due to the cancellation of claim 15.
	The 103 rejection of claim 2 has been withdrawn and rejected in view of a new secondary reference.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) in view of Dunker et al (US 2004/0040448) and Huang et al. (US 6,635,302).
Regarding Claim 1: McCormick discloses a method of making a fermented dairy composition and that it contains water, mixtures of milk and the final product has from 0.00% to 4.20% of lactose [0139-0142].  McCormick discloses using mixtures of water, skim milk, and milk concentrates [0101].  McCormick discloses that different forms of milk may be used to produce the fermented milk.  McCormick discloses blending milk concentrates and skim milk concentrates.  McCormick discloses that the dairy composition that is subjected to fermentation contains 0 to 5% fat [0102]; 2 to 6% protein [0103]; 3.8% to 5.0% lactose [0104].

Huang discloses blends of ultrafiltered and condensed milk [col. 3, lines 31-50].  Huang discloses that concentrated milk can be condensed skim milk [col. 3, lines 20-25].   Huang discloses condensed skim milk with about .2% fat, about 11.5% protein, and about 17.4 % lactose, [col. 6, lines 45-47]
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and condensed milk as in Dunker and Huang since McCormick discloses that blends of water, skim milk, and milk concentrates can produce final fermented products having protein, lactose and fat content within the claimed range. 
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Dunker overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the amounts of lactose, and protein, in condensed skim milk as disclosed in Huang	it would have been obvious to modify the amounts of fat and protein for organoleptic and nutritional purposes since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.

Further, regarding the amount of lactose, in the fermentable dairy base it would have been obvious to modify the amounts of lactose since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
Further regarding the amounts of fat and protein one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by McCormick overlaps the instantly claimed amounts and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 3:  McCormick discloses as discussed above in claim 2.  McCormick discloses pasteurizing dairy material at 80 to 99°C [0035].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 12:  McCormick discloses as discussed above in claim 1.  McCormick discloses from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0139-0142].  McCormick discloses separation steps to modify the [0131-034]. McCormick discloses separation techniques including ultra-filtration and reverse osmosis [0134].
Dunker discloses a method of making a dairy composition made from a blend of dairy milk including UF milk with a lactose content of <1 to 3%, a fat content of .15-1%, and a protein content of 10-16% [0054].

Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Dunker overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) in view of Dunker et al (US 2004/0040448) and Huang et al. (US 6,635,302) as applied to claim 1 and in further view of BW Minifie 1989 “Chocolate, Cocoa, and Confectionary: Science and Technology 3rd edition Chapter 10 Milk and Milk Products.
Regarding Claim 2:  McCormick discloses as discussed above in claim 1.  McCormick does not disclose at least one of condensed whole milk containing about 11.3% lactose, about 7.6% protein and about 15% fat and condensed skim milk containing about.
Minifie discloses the compositions of whole and skimmed condensed milk products [Page 304]. TABLE 10.5. COMPOSITION OF CONDENSED MILKS 
[AltContent: textbox (Whole sweetened,
Skimmed (nonfat sweetened),
Unsweetened (evaporated),
%
%
%
Fat
9.3
0.6
10.5
Sugar (sucrose)
41.0
43.0
Lactose
11.4
15.0
11.8
Protein
9.3
10.2
9.5
Ash
2.0
2.2
2.0
Water
27.0
29.0
66.2)]
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and whole and skim condensed milk as in Dunker and Huang and Minifie since McCormick discloses that blends of water, skim milk, and milk concentrates can produce final fermented products having protein, lactose and fat content within the claimed range. 
Further, the amounts of lactose and protein are substantially close to that of the instant claims, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
Regarding the amounts of fat, in condensed whole milk as disclosed in Minifie it would have been obvious to modify the amount of fat for organoleptic and nutritional proposes since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443), Dunker et al (US 2004/0040448), and Huang et al. (US 6,635,302) as applied to claim 3 above and in further view of Havlik (US 2016/0143304).
Regarding Claim 4:  McCormick discloses as discussed above in claim 1.  McCormick discloses fermenting at 30 to 40°C [0114].  McCormick does not disclose a fermentation time.
Havlik discloses fermenting dairy blends at up to about 45°C for 8-16 hours [0077].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the fermentation step of McCormick to ferment the milk for 8-16 hours as in Havlik since 
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 5:  McCormick discloses as discussed above in claim 4.  McCormick discloses cooling a yogurt product [0114].
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443), Dunker et al (US 2004/0040448), Huang et al. (US 6,635,302), and  Havlik (US 2016/0143304) as applied to claim 5 and in further view of Fultz et al. (US 2006/0060875).
Regarding Claim 6:  McCormick discloses as discussed above in claim 5.  McCormick does not disclose warming up the yogurt product to 43.3 °C.
Fultz discloses warming a fermented yogurt product to 30 to 45°C after cooling [0089].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of McCormick to include the step of warming as in Fultz in order to incorporate other ingredients in the fermented yogurt including sweeteners.
Regarding Claim 7:  McCormick discloses as discussed above in claim 6.  McCormick discloses separating yogurt product to produce a separated yogurt product from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0131, 134].
Regarding Claim 8:  McCormick discloses cooling separated yogurt [0166].  
Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443), Dunker et al (US 2004/0040448), Huang et al. (US 6,635,302), Havlik (US 2016/0143304), and Fultz et al. (US 2006/0060875) as applied to claim 8 above and in further view of Mimouni et al. (US 2017/0311635).
Regarding Claim 9:  McCormick discloses as discussed above in claim 8.  McCormick does disclose applying agitation or shear [0169].  McCormick does not disclose subjecting the separated yogurt product to cavitation at about 60 Hz.
Mimouni discloses cavitating yogurt at 3600 rpm (60 Hz) [0022; 0036-0038].  Mimouni discloses that cavitation increases the creaminess of the yogurt [0022; 0026].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify to method of McCormick to include the step of cavitating the fermented milk as in Mimouni in order to mix the ingredients and to increase the creaminess of the yogurt or fermented product.
Regarding Claim 10:  McCormick discloses as discussed above in claim 9.  McCormick discloses storing the final product at 0 to 10°C [0038].  
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 11:  McCormick discloses as discussed above in claim 10.  McCormick discloses using steviol glycosides and from 0.00% to 4.20% of lactose [0131, 134].  Therefore it would have been obvious that the amount of total sugar would have been less than 6%.  McCormick discloses 8.5% to 11% protein, 0 to 8% fat [0139-0141].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Claims 13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) in view of Dunker et al (US 2004/0040448).
Regarding Claim 13: McCormick discloses a method of making a fermented dairy composition and that it contains water, mixtures of milk and the final product has from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0139-0142].  McCormick discloses using mixtures of water, skim milk, and milk concentrates [0101].  McCormick discloses pasteurizing dairy material at 80 to 99°C [0035].  McCormick discloses inoculating with lactic acid bacteria and fermenting the dairy substrate [0019].  McCormick discloses mechanical process for mixing [0166].  McCormick discloses that the dairy composition that is subjected to fermentation contains 0 to 5% fat [0102]; 2 to 6% protein [0103]; 3.8% to 5.0% lactose [0104].  McCormick discloses using steviol glycosides and from 0.00% to 4.20% of lactose [0131, 134].  Therefore it would have been obvious that the amount of total sugar would have been less than 4%.
Dunker discloses a method of making a dairy composition made from a blend of dairy milk including UF milk with a lactose content of <1 to 3%, a fat content of .15-1%, and a protein content of 10-16% [0054].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and condensed milk as in Dunker since McCormick discloses that blends of water, skim milk, and milk concentrates can produce final fermented products having protein, lactose and fat content within the claimed range. 
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.

Regarding the pasteurizing step, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claims 17 and 19: McCormick discloses a method of making a fermented dairy composition and that it contains water, mixtures of milk and the final product has from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0139-0142].  McCormick discloses using mixtures of water, skim milk, and milk concentrates [0101].  McCormick discloses using steviol glycosides and from 0.00% to 4.20% of lactose [0131, 134].  Therefore it would have been obvious that the amount of total sugar would have been less than 4%.  McCormick discloses that the dairy composition that is subjected to fermentation contains 0 to 5% fat [0102]; 2 to 6% protein [0103]; 3.8% to 5.0% lactose [0104].
Dunker discloses a method of making a dairy composition made from a blend of dairy milk including UF milk with a lactose content of <1 to 3%, a fat content of .15-1%, and a protein content of 10-16% [0054].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and condensed milk as in Dunker since McCormick discloses that blends of water, skim milk, and milk concentrates can produce final fermented products having protein, lactose and fat content within the claimed range. 

Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Dunker overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the fermentable dairy base, since the references disclose compositions containing blends of water, ultra-filtered milk, and condensed milk it would have been obvious that the blends would have been able to achieve the content of protein, lactose, and fat in the recited fermentable dairy base.  
Further, regarding the amount of lactose, in the fermentable dairy base it would have been obvious to modify the amounts of lactose since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
Further regarding the amounts of fat and protein one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by McCormick overlaps the instantly claimed amounts and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 20:  McCormick discloses as discussed above in claim 19.  McCormick discloses from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0139-0142].  McCormick discloses separation steps to modify the [0131-034]. McCormick discloses separation techniques including ultra-filtration and reverse osmosis [0134].

At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and condensed milk as in Dunker and Huang since McCormick discloses that blends of water, skim milk, and milk concentrates can produce final fermented products having protein, lactose and fat content within the claimed range and since McCormick and Dunker disclose using separation methods for modifying fermented products.
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Dunker overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Claims 14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) and Dunker et al (US 2004/0040448) as applied to claim 13 above and in further view of Mimouni et al. (US 2017/0311635).
Regarding Claim 14:  McCormick discloses as discussed above in claim 13.  McCormick does disclose applying agitation or shear [0169].  McCormick does not disclose subjecting the separated yogurt product to cavitation at about 60 Hz.

At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify to method of McCormick to include the step of cavitating the fermented milk as in Mimouni in order to mix the ingredients and to increase the creaminess of the yogurt or fermented product.
Regarding Claim 16 and 21:  McCormick as modified discloses as discussed above in claim 14.  McCormick does discloses centrifuging to separate the yogurt [0134].  McCormick discloses using steviol glycosides and from 0.00% to 4.20% of lactose [0131, 134].  
Regarding the pasteurizing step, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) and Dunker et al (US 2004/0040448) as applied to claim 17 above and in further view of Havlik (US 2016/0143304).
Regarding Claim 18:  McCormick discloses as discussed above in claim 17.  McCormick discloses fermenting at 30 to 40°C [0114].  McCormick does not disclose a fermentation time.
Havlik discloses fermenting dairy blends at up to about 45°C for 8-16 hours [0077].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the fermentation step of McCormick to ferment the milk for 8-16 hours as in Havlik since Havlik also discloses fermenting in the range disclosed in McCormick and since Havlik discloses this time a sufficient for producing a fermented dairy product.
.
Response to Arguments
The objection to claim 15 has been withdrawn due to the cancellation of the claim.
The 112 2nd rejection of claim 15 has been withdrawn due to the cancellation of claim 15.
The 103 rejection of claim 2 has been withdrawn and rejected in view of a new secondary reference.
The Examiner notes that the rejections have been modified in that they now address the fermentable dairy base recitations.
On page 8, the Applicants assert that the protein level in Dunker is not the same as instantly claimed since no units are directly disclosed.  The Applicants assert that the references do not disclose the condensed milk having recited amounts of protein, fat, or lactose.
The Examiner disagrees and notes that Dunker discloses ultrafiltered milk having a protein content of 10 to 16% which is overlapping with the 11% to 15% recited in the claim. The Examiner also maintains that it would have been obvious that the amounts in Dunker were in percentage format based on the surrounding tables being also indicating fat, sugar and protein contents of different milk sources.  The Examiner maintains that Huang discloses forms of condensed milk.   Further Huang discloses condensed skim milk with about .2% fat, about 11.5% protein, and about 17.4 % lactose, [col. 6, lines 45-47].  The Examiner has modified the rejection to include the explicit recitation of the components of the condensed milk.
On page 8, The Applicants assert that it would not have been obvious to use the diafiltration product of Dunker to produce strained composition of McCormick because one would follow the method of McCormick and not look to Dunker. The Applicants also assert that there is no reason to ultrafilter milk and the mix a retentate with condensed milk because it partially undoes the filtering.    
The Examiner disagrees since McCormick discloses that different forms of milk may be used to produce the fermented milk.  Dunker disclosed ultra-filtered milk and Huang discloses specifically combining ultra-filtered milk and condensed milk.  The Examiner maintains that since McCormick disclosed using different kinds of milk that it would have been obvious to look to Dunker and Huang for combinations of ultra-filtered milk and condensed milk.
Regarding the viscosity issues addressed in Huang, the Examiner notes that McCormick does allow for the inclusion of sugar in its mixture [McCormick 0101].
On page 8, the Applicants assert that claim 2 requires that water, ultrafiltered milk, condensed whole milk, and condensed skim milk be blended and that the references do not disclose the combination. 
The Examiner disagrees because McCormick discloses blending milk concentrates and skim milk concentrates.  Further, Huang discloses that concentrated milk can be condensed skim milk [col. 3, lines 20-25].
On page 9, the Applicants assert that paragraphs 131 and 134 of McCormick do not meet the limitation of claims 4 and 5.
The Examiner disagrees because paragraph 0114 was relied upon for the fermentation temperature in McCormick.  Further McCormick was modified by Havlik for the recitation of fermentation time the claims.
Havlik discloses fermenting dairy blends at up to about 45°C for 8-16 hours [0077].
On page 9, the Applicants assert that the limitation of claim 13, 17, 19, and 20 have not been met by McCormick in view of Huang.  The Applicants assert that the Examiner has used hindsight reasoning to meet the claim limitation.  
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Examiner maintains that the references met the claim limitations since McCormick discloses that different forms of milk may be used to produce fermented milk.  The Examiner maintains that since McCormick disclosed using different kinds of milk that it would have been obvious to look to Dunker for combinations of ultra-filtered milk and condensed milk.
On page 10, the Applicants assert that claims 9, 10, 11, 14, 16, and 21 are allowable due to their dependencies.
The Examiner maintains the rejections as modified for the reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793